DETAILED ACTION
This is in response to the Amendment filed on 5/4/2022 wherein claims 2-3, 12-13, and 17-19 have been canceled, claims 4, 7-8, and 14 have been withdrawn, and claims 1, 5-6, 9-11, and 15-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “configured for stop” (Claim 1, line 11) is believed to be in error for - - configured to stop - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 9-11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "stop fuel flow" in line 11. It is unclear if the fuel being stopped is the “first fuel flow” recited in line 3 of claim 1, the “second fuel flow” in line 4 of claim 1, or a different fuel flow.
Claims 5-6 and 9-10 are rejected for the same reasons discussed above based on their dependency to claim 1.
Claim 11 recites the limitation "stop fuel flow" in line 17. It is unclear if the fuel being stopped is the “first fuel flow” recited in line 7 of claim 11, the “second fuel flow” in line 9 of claim 11, or a different fuel flow.
Claims 15-16 are rejected for the same reasons discussed above based on their dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (US 2012/0266600) in view of Mueller et al. (US 2016/0084272).
Regarding Independent Claim 1, Bader teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising:
an accessory gearbox driven (AGB) by a mechanical link to the gas turbine engine (the high pressure shaft of the engine; Paragraph 0025);
a primary fuel pump (18b) providing a first fuel flow (40b) during engine operation (Paragraph 0041); and
a secondary fuel pump (18a) providing a second fuel flow (40a), wherein the primary fuel pump (18b) and the secondary fuel pump (18a) are driven by an output of the accessory gearbox (AGB; see Figure 1, Paragraph 0002 and Paragraph 0025), wherein the primary fuel pump (18b) and the secondary fuel pump (18a) both receive fuel flow (from 12) from a common inlet passage (20) and both the primary fuel pump (18b) and the secondary fuel pump (18a) communicate the corresponding one of the first fuel flow (40b) and the second fuel flow (40a) to a common outlet passage (when the actuator 200 is in a first position in which the outlets 40a and 40b of the two pumps are in communication with each other so as to combine their flows in order to deliver high-pressure fuel to the combustion chamber injectors 24; see Paragraph 0026, Paragraph 0037, and Figure 1).
Bader does not teach both a first control valve upstream of the secondary fuel pump and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Mueller teaches (Figures 1-6) a first control valve (114) upstream of a fuel pump (106) which is configured to stop the fuel flow to the fuel pump (106), and a second control valve (202) downstream of a fuel pump (106) which is configured to stop the fuel flow from the fuel pump (106) to the common outlet passage (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bader to include the control valve upstream of the fuel pump which is configured to stop fuel flow to the fuel pump and the control valve downstream of the fuel pump which is configured to stop fuel flow from the fuel pump to the common outlet passage, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033 of Mueller).
Regarding Claim 5, Bader in view of Mueller teaches the invention as claimed and as discussed above. Bader further teaches (Figure 1) including a first pressure relief valve (at 200) for switching the primary fuel pump (18b) and the secondary fuel pump (18a) between a series arrangement (when actuator is in a second position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by both the primary and secondary fuel pumps (18b and 18a, via 42; see Figure 1 and Paragraphs 0026-0028) and a parallel arrangement (when the actuator is in a first position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by the primary fuel pump (18b) and the secondary fuel flow (40a) is provided by the secondary fuel pump (18a).
Regarding Claim 9, Bader in view of Mueller teaches the invention as claimed and as discussed above. Bader further teaches (Figure 1) wherein a flow capacity of the primary fuel pump (18b) and the secondary fuel pump (18a) are different (see Paragraph 0024 and claim 11).

Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter (US 2012/0234015) in view of Mueller et al. (US 2016/0084272).
Regarding Independent Claim 1, Reuter teaches (Figures 1-2B) a fuel system (10) for a gas turbine engine (Paragraph 0008) comprising:
an accessory gearbox driven by a mechanical link to the gas turbine engine (Paragraphs 0003 and 0020);
a primary fuel pump (30) providing a first fuel flow (the fuel flow through 12i and 12h; see Figure 1) during engine operation (Paragraph 0022);
a secondary fuel pump (20) providing a second fuel flow (the fuel flow through 12c; see Figure 1), wherein the primary fuel pump (30) and the secondary fuel pump (20) are driven by an output of the accessory gearbox (see Paragraphs 0003 and 0020), wherein the primary fuel pump (30) and the secondary fuel pump (20) both receive fuel flow (see Figure 1) from a common inlet passage (12a) and both the primary fuel pump (30) and the secondary fuel pump (20) communicate the corresponding one of the first fuel flow (the fuel flow through 12i and 12h; see Figure 1) and the second fuel flow (the fuel flow through 12c; see Figure 1) to a common outlet passage (12k).
Reuter does not teach both a first control valve upstream of the secondary fuel pump and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Mueller teaches (Figures 1-6) a first control valve (114) upstream of a fuel pump (106) which is configured to stop the fuel flow to the fuel pump (106), and a second control valve (202) downstream of a fuel pump (106) which is configured to stop the fuel flow from the fuel pump (106) to the common outlet passage (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reuter to include the control valve upstream of the fuel pump which is configured to stop fuel flow to the fuel pump and the control valve downstream of the fuel pump which is configured to stop fuel flow from the fuel pump to the common outlet passage, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033 of Mueller).
Regarding Claim 5, Reuter in view of Mueller teaches the invention as claimed and as discussed above. Reuter further teaches (Figures 1-2B) including a first pressure relief valve (at 24) for switching the primary fuel pump (30) and the secondary fuel pump (20) between a series arrangement (when 24 allows fuel to flow through 36; see Figure 1 and Paragraphs 0023 and 0025) where the first fuel flow (the flow through 12i and 12h; see Figure 1) is provided by both (due to loop 36) the primary and secondary fuel pumps (20, 30; see Figure 1 and Paragraphs 0023 and 0025) and a parallel arrangement (when window 24B is closed and fuel from pump 30 flows through 12i, 12j and is combined with fuel flow through 12c; see Figure 1 and Paragraph 0022) where the first fuel flow (the fuel flow through 12i and 12h) is provided by the primary fuel pump (30) and the secondary fuel flow (the fuel flow through 12c) is provided by the secondary fuel pump (20).
Regarding Claim 6, Reuter in view of Mueller teaches the invention as claimed and as discussed above. Reuter further teaches (Figures 1-2B) wherein the first pressure relief valve (at 24) is disposed between (due to the loop 36 in the fuel flow system; see Figure 1) an outlet of the primary fuel pump (30) and an inlet (at 12b) of the secondary fuel pump (20), wherein the first pressure relief valve (at 24) opens (via 24b) to communicate fuel from the primary fuel pump (30) to the secondary fuel pump (20) to provide the first fuel flow in a first operating condition (at the cruise condition; see Paragraph 0023) and the first pressure relief valve (24) closes such that the secondary fuel pump (20) provides the second fuel flow (12c) in parallel with the first fuel flow (via 12i, 12j; see Figure 1) provided by the primary mechanical fuel pump (30) to a common fuel passage (at 12k) in a second operating condition (at high flow conditions, such as takeoff; see Paragraph 0022).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (US 2012/0266600) in view of Mueller et al. (US 2016/0084272) as applied to claim 1, and further in view of Veilleux, JR. (US 2015/0101339).
Regarding Claim 10, Bader in view of Mueller teaches the invention as claimed and as discussed above. Bader in view of Mueller does not teach wherein a flow capacity of the primary fuel pump and the secondary fuel pump are the same.
Veilleux teaches (Figures 1-4) a fuel supply system for a gas turbine engine (see Figures 1-4), wherein a flow capacity of the pumps are the same (Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bader in view of Mueller to have the flow capacity of the pumps be the same, as taught by Veilleux, in order to provide redundancy with the ability to provide enough flow and pressure to operate either system in the event of failure of the other pump (Paragraph 0029).
It is additionally noted that modification of Bader’s flow capacity of the two pumps to be the same would have been an obvious matter of design choice, since applicant has not disclosed that having the same flow capacity of the primary fuel pump and the secondary fuel pump solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different flow capacities of the primary and secondary fuel pumps. 

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 2014/0026592) in view of Bader et al. (US 2012/0266600) and Mueller et al. (US 2016/0084272).
Regarding Independent Claim 11, Beier teaches (Figures 1-7) a gas turbine engine (1) comprising:
a fan (4) rotatable within a fan nacelle (see Figures 1-2);
a core engine (5) including a compressor (6) communicating compressed air to a combustor (7) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow expanded through a turbine (8; see Paragraph 0035 and Figures 1-2);
an accessory gearbox (9, 20; see Figures 1-2) driven by a mechanical link (12, 13 in Figure 1 and 14, 22 in Figure 2) to the turbine (8, via 11; see Figures 1-2); and a fuel pumps (26, 27) which are driven by an output of the accessory gearbox (9, 20; see Paragraphs 0045-50 and Figures 3-5). Beier does not teach a primary fuel pump providing a first fuel to the combustor during engine operation and a secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition, wherein the primary fuel pump and the secondary fuel pump both receive fuel flow from a common inlet passage and both the primary fuel pump and the secondary fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage, a first control valve upstream of the secondary fuel, and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Bader teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising: a primary fuel pump (18b) providing a first fuel flow (40b) to the combustor (at 24) during engine operation (Paragraph 0041) and a secondary fuel pump (18a) providing a second fuel flow (40a) to the combustor (at 24) during engine operation (Paragraph 0041) in response to a predefined engine operating condition (at high-speed operating points; see Paragraph 0041), wherein the primary fuel pump (18b) and the secondary fuel pump (18a) are driven by an output of the accessory gearbox (AGB; see Figure 1, Paragraph 0002 and Paragraph 0025), wherein the primary fuel pump (18b) and the secondary fuel pump (18a) both receive fuel flow (from 12) from a common inlet passage (20) and both the primary fuel pump (18b) and the secondary fuel pump (18a) communicate the corresponding one of the first fuel flow (40b) and the second fuel flow (40a) to a common outlet passage (when the actuator 200 is in a first position in which the outlets 40a and 40b of the two pumps are in communication with each other so as to combine their flows in order to deliver high-pressure fuel to the combustion chamber injectors 24; see Paragraph 0026, Paragraph 0037, and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier to include the fuel system having the primary fuel pump providing a first fuel to the combustor during engine operation and the secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition wherein the primary fuel pump and the secondary fuel pump both receive fuel flow from a common inlet passage and both the primary fuel pump and the secondary fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage, a first control valve upstream of the secondary fuel, and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage, as taught by Bader, in order to switch between one and two stage configurations without affecting the accuracy with which the flow rate is metered (Paragraph 0007 of Bader). Bader does not teach both a first control valve upstream of the secondary fuel pump and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Mueller teaches (Figures 1-6) a first control valve (114) upstream of a fuel pump (106) which is configured to stop the fuel flow to the fuel pump (106), and a second control valve (202) downstream of a fuel pump (106) which is configured to stop the fuel flow from the fuel pump (106) to the common outlet passage (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Bader to include the control valve upstream of the fuel pump which is configured to stop fuel flow to the fuel pump and the control valve downstream of the fuel pump which is configured to stop fuel flow from the fuel pump to the common outlet passage, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033 of Mueller).
Regarding Claim 15, Beier in view of Bader and Mueller teaches the invention as claimed and as discussed above. Beier in view of Bader and Mueller does not teach, as discussed so far, including a first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump.
Bader teaches (Figure 1) including a first pressure relief valve (at 200) for switching the primary fuel pump (18b) and the secondary fuel pump (18a) between a series arrangement (when actuator is in a second position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by both the primary and secondary fuel pumps (18b and 18a, via 42; see Figure 1 and Paragraphs 0026-0028) and a parallel arrangement (when the actuator is in a first position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by the primary fuel pump (18b) and the secondary fuel flow (40a) is provided by the secondary fuel pump (18a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Bader and Mueller to include the fuel system having the first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump, as taught by Bader, for the same reasons discussed above in claim 11.

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 2014/0026592) in view of Reuter (US 2012/0234015) and Mueller et al. (US 2016/0084272).
Regarding Independent Claim 11, Beier teaches (Figures 1-7) a gas turbine engine (1) comprising:
a fan (4) rotatable within a fan nacelle (see Figures 1-2);
a core engine (5) including a compressor (6) communicating compressed air to a combustor (7) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow expanded through a turbine (8; see Paragraph 0035 and Figures 1-2);
an accessory gearbox (9, 20; see Figures 1-2) driven by a mechanical link (12, 13 in Figure 1 and 14, 22 in Figure 2) to the turbine (8, via 11; see Figures 1-2); and a fuel pumps (26, 27) which are driven by an output of the accessory gearbox (9, 20; see Paragraphs 0045-50 and Figures 3-5). Beier does not teach a primary fuel pump providing a first fuel to the combustor during engine operation and a secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition, wherein the primary fuel pump and the secondary fuel pump both receive fuel flow from a common inlet passage and both the primary fuel pump and the secondary fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage, a first control valve upstream of the secondary fuel, and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Reuter teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising: a primary fuel pump (30) providing a first fuel flow (through 12i and 12h; see Figure 1) to the combustor (Paragraph 0008) during engine operation (Paragraphs 0022-0023) and a secondary fuel pump (20) providing a second fuel flow (through 12c; see Figure 1) to the combustor (Paragraph 0008) during engine operation (Paragraphs 0022-0023) in response to a predefined engine operating condition (at takeoff or cruise; see Paragraphs 0022-0023), wherein the primary fuel pump (30) and the secondary fuel pump (20) are driven by an output of the accessory gearbox (see Paragraphs 0003 and 0020), wherein the primary fuel pump (30) and the secondary fuel pump (20) both receive fuel flow (see Figure 1) from a common inlet passage (12a) and both the primary fuel pump (30) and the secondary fuel pump (20) communicate the corresponding one of the first fuel flow (the fuel flow through 12i and 12h; see Figure 1) and the second fuel flow (the fuel flow through 12c; see Figure 1) to a common outlet passage (12k).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier to include the fuel system having the primary fuel pump providing a first fuel to the combustor during engine operation and the secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition. as taught by Reuter, in order to satisfy both high and low fuel flow conditions (Paragraphs 0022-0023 of Reuter). Beier in view of Reuter does not teach both a first control valve upstream of the secondary fuel pump and a second control valve downstream of the secondary fuel pump, the first control valve configured to stop fuel flow to the secondary fuel pump and the second control valve configured to stop the second fuel flow from the secondary fuel pump to the common outlet passage.
Mueller teaches (Figures 1-6) a first control valve (114) upstream of a fuel pump (106) which is configured to stop the fuel flow to the fuel pump (106), and a second control valve (202) downstream of a fuel pump (106) which is configured to stop the fuel flow from the fuel pump (106) to the common outlet passage (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Reuter to include the control valve upstream of the fuel pump which is configured to stop fuel flow to the fuel pump and the control valve downstream of the fuel pump which is configured to stop fuel flow from the fuel pump to the common outlet passage, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033 of Mueller).
Regarding Claim 15, Beier in view of Reuter and Mueller teaches the invention as claimed and as discussed above. Beier in view of Reuter and Mueller does not teach, as discussed so far, including a first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump.
Reuter further teaches (Figures 1-2B) including a first pressure relief valve (at 24) for switching the primary fuel pump (30) and the secondary fuel pump (20) between a series arrangement (when 24 allows fuel to flow through 36; see Figure 1 and Paragraphs 0023 and 0025) where the first fuel flow (the flow through 12i and 12h; see Figure 1) is provided by both (due to loop 36) the primary and secondary fuel pumps (20, 30; see Figure 1 and Paragraphs 0023 and 0025) and a parallel arrangement (when window 24B is closed and fuel from pump 30 flows through 12i, 12j and is combined with fuel flow through 12c; see Figure 1 and Paragraph 0022) where the first fuel flow (the fuel flow through 12i and 12h) is provided by the primary fuel pump (30) and the secondary fuel flow (the fuel flow through 12c) is provided by the secondary fuel pump (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Reuter and Mueller to include the fuel system having the first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump, as taught by Reuter, for the same reasons discussed above in claim 11.
Regarding Claim 16, Beier in view of Reuter and Mueller teaches the invention as claimed and as discussed above. Beier in view of Reuter and Mueller does not teach, as discussed so far, wherein the first pressure relief valve is disposed between an outlet of the primary fuel pump and an inlet of the secondary fuel pump, the first pressure relief valve opens to communicate fuel from the primary fuel pump to the secondary fuel pump to provide the first fuel flow in a first operating condition and the first pressure relief valve closes such that the secondary fuel pump provides the second fuel flow in parallel with the first fuel flow provided by the primary mechanical fuel pump to a common fuel passage in a second operating condition.
Reuter teaches (Figures 1-2B) wherein the first pressure relief valve (at 24) is disposed between (due to the loop 36 in the fuel flow system; see Figure 1) an outlet of the primary fuel pump (30) and an inlet (at 12b) of the secondary fuel pump (20), the first pressure relief valve (at 24) opens (via 24b) to communicate fuel from the primary fuel pump (30) to the secondary fuel pump (20) to provide the first fuel flow in a first operating condition (at the cruise condition; see Paragraph 0023) and the first pressure relief valve (24) closes such that the secondary fuel pump (20) provides the second fuel flow (12c) in parallel with the first fuel flow (via 12i, 12j; see Figure 1) provided by the primary mechanical fuel pump (30) to a common fuel passage (at 12k) in a second operating condition (at high flow conditions, such as takeoff; see Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Reuter and Mueller to include the fuel system having the first pressure relief valve being disposed between an outlet of the primary fuel pump and an inlet of the secondary fuel pump, the first pressure relief valve opens to communicate fuel from the primary fuel pump to the secondary fuel pump to provide the first fuel flow in a first operating condition and the first pressure relief valve closes such that the secondary fuel pump provides the second fuel flow in parallel with the first fuel flow provided by the primary mechanical fuel pump to a common fuel passage in a second operating condition, as taught by Reuter, for the same reasons discussed above in claim 11.


Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Applicant argues that the modification of either Bader or Reuter to include valves would change the principal of operation of the base reference. In response, it is noted that Bader’s principal of operation is to take up a two-pump configuration when the speed of rotation of the turbojet is low and also when the rate at which fuel is injected is high and take up a single-pump configuration when idling or cruising (see Paragraph 0013 of Bader). Similarly, Reuter teaches that the principal of operation is to provide fuel flow from both a cruise pump and idling pump to satisfy high fuel flow conditions and to provide fuel flow only from a cruise pump at cruise conditions (Paragraphs 0019 and 0022 of Reuter). Mueller teaches a two-pump configuration that can be switched to a single-pump configuration during idle or cruise (see Figure 2 and Paragraphs 0026-0027 of Mueller). Therefore, the principal of operation of the base references (changing from a two-pump configuration to a single-pump configuration) would not be changed by including the valves of Mueller.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741